DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities: 
Claim 9 recites “and The circumferential” in lines 3-4 where “The” is improperly capitalized. This should be revised to read “and the circumferential”. 
Claim 19 recites “compris dispelling” in line 2 where “comprise” is misspelled. This should be revised to read “comprise dispelling”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 8297869 B2).
Re. Claim 1, Gueret discloses a cosmetic brush (Fig. 1) comprising: 
a brush body (Fig. 1, label 2); 
a brush head (entirety of Fig. 6) coupled to the brush body (Fig. 1), the brush head defining a substantially disc- shaped cross section (Fig. 7 shows an overview of the surface of the brush head which is found to be substantially disc-shaped), a hole defined through a center of the brush head (Fig. 6, where label VII is pointed towards); 
a core received within the hole (Fig. 6, label 30), the core defining a receiver surface configured to receive cosmetics thereon (Fig. 6, where the surface of the core is defined as the receiver surface; Col. 5, lines 33-37); and 
a mesh layer (Fig. 6, label 40) extending across the hole and configured to cover the receiver surface (Fig. 6 shows that the mesh layers covers the entirety of the hole is enclose the core and receiver surface and as such covers the receiver surface).
Re. Claim 2, Gueret discloses the claimed cosmetic brush of claim 1 and further discloses the receiver surface is a concave receiver surface defining at least a portion of a reservoir configured to receive cosmetics therein (See Fig. 6 where it shows the surface of the core which is defined to be the receiver surface to be concave).
Re. Claim 3, Gueret discloses the claimed cosmetic brush of claim 1 and further discloses the brush head (entirety of Fig. 6) defines a lower portion (See Annotated Figure A of Fig. 6) coupled to the brush body and an administering end (See Annotated Figure A of Fig. 6) distal to the brush body (Fig. 1, label 2); the receiver surface of the core is oriented between the lower portion and the administering end (See Annotated Figure A of Fig. 6); and the mesh layer is oriented at one of the administering end and between the receiver surface and the administering end (See Annotated Figure A of Fig. 6).

    PNG
    media_image1.png
    406
    416
    media_image1.png
    Greyscale

Annotated Figure A 
	Re. Claim 4, Gueret discloses the claimed cosmetic brush of claim 3 and further discloses the administering end defines a convex disc- shaped application surface (Fig. 17 displays a variation of the administering end which shows a convex disc shaped application surface). 
	Re. Claim 10, Gueret discloses the claimed cosmetic brush of claim 1 and further discloses the brush head defines a hollow interior (wherein the hole is found to be the hollow interior; Fig. 6, where label VII is pointed towards).
	Re. Claim 11, Gueret discloses the claimed cosmetic brush of claim 1 and further discloses the brush head defines a solid interior (the area surrounding the hole of the brush head is found to be solid’ Fig. 6 shows the cross section indicative of a solid interior that surrounds the hole).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godin (US 20200138177 A1) in view of Gueret (US 8297869 B2).
	Re. Claim 1, Godin discloses a cosmetic brush (Fig. 1) comprising: 
a brush body (Fig. 1, label 116 and 112); 
a brush head (Fig. 3, label 132 and 150) coupled to the brush body (Fig. 1), the brush head defining a substantially disc- shaped cross section (Fig. 2 shows a top view of the brush head which shows that there would be at least one substantially disc-shaped cross section), a hole defined through a center of the brush head (Fig. 3, label 150); 
a core (Fig. 3, label 200b) received within the hole (Fig. 3), the core defining a receiver surface configured to receive cosmetics thereon (the surface of the core would defined the receiver surface; Par. [0057]); and 
However, Godin is silent to a mesh layer extending across the hole and configured to cover the receiver surface.
Gueret discloses a cosmetic applicator brush in the same field of endeavor and further discloses a mesh layer (Fig. 6 of Gueret, label 40) covering a receiver surface (Fig. 6 of Gueret shows that the mesh layers covers the entirety of the hole is enclose the core and receiver surface and as such covers the receiver surface) present to slow down the flow of composition (Col. 6, lines 10-13).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator brush of Godin to include a mesh layer covering a receiver surface as taught by Gueret to slow down the flow of composition. 
Re. Claim 5, Godin and Gueret teaches the claimed cosmetic brush of claim 1 and Godin further discloses the brush body (Fig. 1 of Godin, label 116 and 112) defines a handle (Fig. 1 of Godin, label 115) and a ferrule (Fig. 1, label 112) coupled to the handle (Fig. 1); and each of the brush head and the core are coupled to the ferrule opposite the handle (Fig. 3).
	Re. Claim 8, Godin and Gueret teaches the claimed cosmetic brush of claim 1 and Godin further discloses the brush head comprises a foam sponge (Par. [0047] discloses the applicator can comprise a sponge).  
	Re. Claim 9, Godin and Gueret teaches the claimed cosmetic brush of claim 1 and Godin further discloses the brush head defines a circumferential outer wall (See Annotated Figure B of Fig. 2) and a circumferential inner wall (See Annotated Figure B of Fig. 2); the circumferential inner wall defines the hole; and the circumferential inner wall and the receiver surface define a reservoir configured to receive cosmetics therein (Par. [0008] discloses that the cavity (or what applicant would denote to be the hole that comprises the core and receiver surface to receive cosmetic product and as such would define a reservoir).

    PNG
    media_image2.png
    501
    636
    media_image2.png
    Greyscale

Annotated Figure B
	Re. Claim 15, Godin discloses a method for using a cosmetic brush (Abstract) comprising: 
providing the cosmetics brush (Par. [0008]), the cosmetics brush (Fig. 1) comprising a brush body (Fig. 1, label 112 and 116) and a cosmetics applicator (Fig. 1, label 120) secured to the brush body (Fig. 3), the cosmetics applicator comprising a brush head (Fig. 3, label 132 and 150), and a core (Fig. 3, label 200b), the brush head defining a hole (Fig. 3, label 150), the core received within the hole (Fig. 3), the core defining a receiver surface (the surface of the core would defined the receiver surface; Par. [0057])
depositing a cosmetic on the receiver surface (Par. [0008]); 
However, Godin is silent to the cosmetics applicator comprising a mesh layer and the mesh layer extending across the hole and configured to cover the receiver surface. Further, Godin is silent to dispelling the cosmetic from the receiver surface through the mesh layer.
Gueret discloses a cosmetic applicator brush in the same field of endeavor and further discloses a mesh layer (Fig. 6 of Gueret, label 40) covering a receiver surface (Fig. 6 of Gueret shows that the mesh layers covers the entirety of the hole is enclose the core and receiver surface and as such covers the receiver surface) present to slow down the flow of composition (Col. 6, lines 10-13). Further, Gueret discloses the concept in Col. 6, lines 10-13 that the product would flow outside the cavity (cavity being the core and the surface of the cavity is the receiver surface) through the mesh and onto the user. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator brush of Godin to include a mesh layer covering a receiver surface as taught by Gueret to slow down the flow of composition. Further it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to include the step of dispelling the cosmetic through the mesh layer as taught by Gueret as stated earlier to slow down the flow of composition being outputted onto the skin. 
Re. Claim 16, Godin and Gueret teaches the claimed method of claim 15 and further discloses depositing a cosmetic on the receiver surface comprises depositing the cosmetic through the mesh layer and onto the receiver surface (As Godin teaches in Par. [0008] inputting product into the receiving surface and the modified brush of Godin includes a mesh layer above the receiver surface, the cosmetic would as such have to be deposited through the mesh layer to be deposited onto the receiver surface).
Re. Claim 17, Godin and Gueret teaches the claimed method of claim 15 and Godin further discloses applying the cosmetic onto a user's skin comprises engaging an administering end of the brush head with the user's skin and rubbing the administering end against the user's skin (Par. [0003], [0008], See Annotated Figure C of Fig. 3).

    PNG
    media_image3.png
    428
    569
    media_image3.png
    Greyscale

Annotated Figure C
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godin (US 20200138177 A1) in view of Gueret (US 8297869 B2) and (“Top Foundation Tricks to Try Now | Beauty with Susan Yara”, https://youtu.be/DiveVQyubcE).
	Re. Claim 18, Godin and Gueret teaches the claimed method of claim 15 and Godin further teaches the concept of applying a first cosmetic and second cosmetic to the applicator brush to be applied to the skin simultaneously (Par. [0061]). However, Godin is silent to the depositing and dispelling of a first cosmetic and second cosmetic on the receiver surface.  
	“Top Foundation Tricks to Try Now | Beauty with Susan Yara” discloses a method of blending cosmetics in the same field of endeavor and further discloses the application of two different cosmetics wherein it is found to be blended together with the applicator brush and mixed on the user’s skin to display the resultant shade created (2:40-2:54) providing teaching to a user on how to create a shade that is ideal to their skin tone. The teaching of depositing is found to be taught through the mixing of products as well as the dispelling of product as the product is being mixed simultaneously on the brush and on the user’s hand. 
	 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Godin in view of Gueret to include depositing a second cosmetic on the receiver surface prior to dispelling the cosmetic from the receiver surface as taught by “Top Foundation Tricks to Try Now | Beauty with Susan Yara” to allow the user to mix different shades of cosmetic to create a shade that is ideal to their skin tone.  
	Re. Claim 19, Godin, Gueret, and “Top Foundation Tricks to Try Now | Beauty with Susan Yara” teaches the claimed method of claim 18 and “Top Foundation Tricks to Try Now | Beauty with Susan Yara” further discloses dispelling the cosmetic from the receiver surface comprise dispelling the first cosmetic and second cosmetic simultaneously from the receiver surface (2:40-2:54).
	Re. Claim 20, Godin, Gueret, and “Top Foundation Tricks to Try Now | Beauty with Susan Yara” teaches the claimed method of claim 18 and “Top Foundation Tricks to Try Now | Beauty with Susan Yara” further discloses engaging an administering end of the brush head with the user’s skin to deposit the first cosmetic and second cosmetic onto the user’s skin simultaneously; and rubbing the administering end of the brush head with the user’s skin to blend the first with the second cosmetic on the user’s skin (2:40-2:54 wherein the administering end is found to be the top surface of the brush head). 
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The best prior art is found to be Godin (US 20200138177 A1) in view of Gueret (US 8297869 B2) which discloses a cosmetic brush comprising a brush head, a brush body comprising a handle and ferrule, a core comprising a receiver surface, and a mesh layer. However, they are silent to the ferrule defining a cylindrical inner projection extending therefrom opposite the handle, the core mounted to the cylindrical inner projection. Further, they are silent to the ferrule defining an annular groove opposite the handle, the annular groove configured to receive a lower portion of the brush head. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772